DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's remarks and arguments filed (6-24-2022) have been fully considered but they are not persuasive. 
Applicant argues…
One of ordinary skill in the art would not be motivated by the applied references to implement a step of forming a thermal transfer printed pattern on a molded tableware after a step of crystalizing the molded tableware at a temperature higher than a temperature for thermal transfer printing. 
Applicant further argues that none of the other applied references make up for the deficiency of Reed/Kopeliovich/Zhang.
This is not found to be persuasive because…
As noted in the rejection on record of (4-5-2022), Kopeliovich notes in (Annealing Temperature for Plastics, PET) that PET has an annealing temperature of 177 °C (350 °F) with Zhang teaching that thermal transfer printing may take place at a temperature range of about 150 °C to about 200 °C, (Zhang [0131]). As such, the temperature range implemented by Zhang for thermal printing has values that above the suggested annealing temperature (177 °C (350 °F) of Kopeliovich. Accordingly, printing at a temperature higher than the annealing temperature is understood to be disclosed by the previous rejection. 
This is unpersuasive because as explained above there was not found to be deficiency in Reed/Kopeliovich/Zhang.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. (EP-0,423,510, hereinafter Reed) in view of Dmitri Kopeliovich (Annealing of Plastics, 2013, hereinafter Kopeliovich) and in further view of Zhang et al. (US- 2013/0,069,274, hereinafter Zhang) Regarding claim 1-2, 	
A method for manufacturing a tableware article having a thermal-transfer printed pattern, comprising: 
providing a PET resin composition including 3 to 15% by weight of an inorganic filler; 
granulating the PET resin composition to obtain plastic granules; 
molding the plastic granules into the tableware article and 
post-crystallizing the tableware article after the molding of the tableware article is completed, 
wherein in the step of post-crystallizing the tableware article, the tableware article is subjected to a heat treatment for a period of time between 10 minutes and 30 minutes 
at a temperature between 1500C and 2000C; and 
forming a thermal transfer printed pattern on a surface of the post-crystallized tableware article, 
wherein the heat treatment temperature is higher than a temperature for forming the thermal transfer printed pattern.
Wherein the inorganic filler is barium sulfate.
Reed teaches the following:
(Abstract) teaches a thermoplastic resin and from 20 - 85% by weight of total composition of a filler selected from the group consisting of barium sulfate. ([0018]) teaching and more preferably 15% by weight may be replaced with an inorganic filler. ([0001]) teaches the polymers are selected from the group consisting of polyethylene terephthalates. ([0002]) teaches that the compositions may be used to mold useful objects such as tableware, dishes, bowls, etc. ([0002]) also mentioning, that the selection of the proper level of filler will provide a density in the molded article which approaches the density of ceramics. As such, the amount of filler is understood to be a result, effective variable, due to its impact on the density that, is achieved.
([0030]) & ([0031]) teaches that the composition may be prepared by tumble blending the powdered component, extruding the blend, chopping the extrudate and thereafter fabricating the composition using conventional procedures such as injection molding, blow molding, thermoforming noting that other types of mixing equipment may be employed.
& 2a.) ([0036]) teaches that composition having the following components is prepared by tumble blending the components, extrusion through a devolatilizing, via a single screw, HPM extruder at a melt temperature of 600 °F. The composition is dried and molded on an injection molding machine and a mold temperature of 250 °F (~120 °C). ([0036]) also showing various properties for the molded articles. ([0002]) teaching that these compositions may be used to mold useful objects such as tableware, dishes, bowls, mugs and the like which require a smooth surface with ([0003]} teaches that this barium sulfate allows for the crockery to be utilized in a microwave appliance.
Regarding Claim 1, Reed teaches forming various types of crockery via injection molding, the composition comprises PET and barium sulfate allowing for the tableware to be utilized in a microwave. Reed is silent on post-crystalizing the injection molded article. In analogous art regarding the annealing of plastic articles after being molded, Kopeliovich suggests details regarding the benefits of annealing PET materials after injection molding, and in this regard Kopeliovich teaches the following:
(Abstract, ¶1) teaches that annealing of plastics is a heating of a polymeric part to below its glass transition temperature in order to relieve the internal stresses introduced into the part during its fabrication (molding, cooling after molding, machining, welding). (Technology of Plastics Annealing, ¶1) teaches that the plastic part may be placed in an annealing oven. Accordingly, it is understood that the processing of plastics causes stresses that may be relived via annealing.
(Technology of Plastics Annealing, ¶3) teaches that. holding the part at the (Technology of Plastics Annealing, ¶3) teaches that. holding the part at the annealing temperature for 2-4 hours per inch of thickness. (¶3) Adding that the type of material utilized impacts the time required for annealing. Highlighting, that the time it takes for a plastic to anneal is understood to be a result effective variable, which is dependent on both the thickness of the article fabricated and the material utilized to fabricate the article, Noting, that no limitations regarding the thickness of the article have been recited in the instant application. Accordingly, the case law for result effective variable be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).
(Annealing Temperature for Plastics, PET) teaches that PET has an annealing temperature of 177 °C (350 °F) which falls in the middle of the range specified by the limitation, Highlighting, that the temperature utilized for annealing is understood to be material specific and impact the ability to reduce stress accumulated in the plastic after fabrication. Accordingly, the case law for result effective variable be recited if any perceived discrepancies existed, see In re Boesch, 205 USPQ 215 {CCPA 1980} & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). As such, Kopeliovich independently recognizes that the post crystallization temperature to be a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of granulating the composition, followed by molding the composition of Reed. By utilizing an optimized annealing process to the PET molded article, as taught by Kopeliovich. Highlighting, implementation of an optimized annealing process, including the time and temperature utilized provides a means for reducing and removing stress that are found to accumulate in plastic during molding and machining, (Abstract, ¶1-3).
Regarding claim 1 Reed as modified teaches forming various types of crockery via injection molding, the composition comprises PET and barium sulfate allowing for the tableware to be utilized in a microwave and post-crystallization. In analogous art for injection molding the same composition, i.e. PET ([0067]), and barium sulfate, ([0080]), Zhang gives details and details regarding forming the thermal transfer printed pattern on a surface of the injection molded plastic article comprising the same composition, and in this regard Zhang teaches the following:
([0012]) teaches that the design pattern is printed on the surface of the laminate by transfer printing. In further embodiments, the transfer printing is heat press transfer printing, thermal transfer printing, dye diffusion thermal transfer printing, dye sublimation transfer printing, water transfer printing or vapor transfer printing. In other embodiments, the transfer printing is heat press transfer printing.
 ([00131) teaches that the mirror image of the design pattern is printed on the transfer sheet by using a printer with sublimation inks. In certain embodiments, the transfer temperature is from about 150 °C to about 200 °C. As such, the temperature utilized is understood to impact the ability for the inks to sublimate and have a successful printing operation. Accordingly, the case law for result effective variable may be recited, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). As such, Zhang independently recognizes that the thermal transfer temperature is a result effective variable. Adding that ([0045]) expands the range for thermal transfer temperature and teaches that in some embodiments, the heat press transfer temperature is from about 100 °C to about 300 °C. Highlighting, that a portion of the range suggested by Zhang is equal to and below that of the suggested annealing temperature (177 °C) of Kopeliovich. Further highlighting, that both Zhang and Kopeliovich recognize these temperatures to independently be result effective.
Alternatively, and/or in addition to Zhang teaches on ([0142]) teaches that. The thermal transfer process takes place at 150 °C to about 200 °C (recalling this is recognized as a result effective variable. With ([0122]) teaching that the mold temperature is from 25 °C to 150 °C, and ([0119]) teaching that the melt of the polymers or polymer compositions b injected under high pressure into a mold, the shape of which is the inverse of the desired shape, to form parts of the desired shape and size of the molded article such as an eyeglass frame. After the melt cools within the heat-balanced mold, the molded article is removed from the mold and a new injection molding cycle begin. Where the molding temperature range utilized is understood to be the temperature range implemented for the heat-balanced mold. As such, the molding of the tableware article is understood to be complete, while a post-crystallization takes place within the post-- crystallization with ([0120]) teaching that the molding process condition Le. temperature and pressure impact deformation or distortion from occurring on the patterned layer or the laminate. As such, the molding conditions, including the temperature and pressure utilized in the post-crystallization within the heat balanced mold is understood to be result effective and have an impact on the quality of the laminate fabricated, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). As such, Zhang also recognizes the molding conditions, including post-crystallization within the heat-balanced mold to be a result effective variable.
Regarding claim 10,
Wherein the PET resin composition further includes 1 to 10% by weight of at least one additive selected from one or a combination of two of a lubricant, an antioxidant, a stabilizer, and a coloring agent.
Reed teaches the following:
([0024]) & [0025]) teaches that the additive pentaerythritol tetrastearate is a dispersing agent for the barium sulfate, zinc oxide, zirconium oxide zirconium silicate or mixtures thereof in the base resin and will also function as an external lubricant or mold release agent. As such, pentaerythritol tetrastearate is understood to act as a lubricant. ([0026]) teaches that suitable antioxidants. Noting, ([0021]) teaches a composition includes both the lubricant, and antioxidant. ([0033]) teaches If desired, fiberglass reinforcing fillers may be added as well as pigments.
B.) Claim(s) 3, are rejected under 35 U.S.C. 103 as being unpatentable over Reed in view of Kopeliovich in view of Zhang, and in further view of Wikipedia's Article on Polyethylene Terephthalate (Polyethylene Terephthalate, 2018 hereinafter WPET)
Regarding claim 3
Wherein in the step of granulating the PET resin composition, the PET resin composition is added to a twin-screw extruder and melted at a temperature between 250 °C and 280 °C for granulation.
Regarding claim 3, Reed as modified teaches forming various types of crockery via injection molding, the composition comprises PET and barium sulfate allowing for the tableware to be utilized in a microwave and post-crystallization. In addition, Reed as modified teaches that the composition having the following components (See tables in examples 1-4) and is prepared by tumble blending the components, and extrusion through a devolatilizing via single screw, ([0036]). Reed is silent on implementing a twin-screw extruder. In analogous art for injection molding the same composition Zhang gives details regarding the type of extruder used, and in this regard Zhang teaches the following:
([0094]) that the ingredients are weighed into a vessel in the desired proportions and the polymer composition is formed by heating the contents of the vessel to a molten (melted in liquid form) state while stirring. Recalling that ([0096]} teaches various types of mixing including roll milling, single and twin-screw extrusion amongst others.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of granulating the composition, followed by molding and post-crystallization of the molded article in Reed as modified. By utilizing a twin-screw extruder, as taught by Zhang. Highlighting, from MPEP 2143 that the simple substitution of one known element for another to obtain predictable results, allows for the recitation of KSR case law. Accordingly, "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'/ Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 3, Reed as modified above teaches a polyethylene terephthalate composition used for molding, the polyethylene terephthalate composition comprising a filler of barium sulfate, milling the components in a melted state, injection molding the composition and after the injection molding thermal printing a design on the plastic article, and utilizing a twin-screw extruder. Reed is silent on the temperature implemented for PET. In analogous art regarding polyethylene terephthalate {PET), WPET suggests details regarding the melting temperature of PET, and in this regard WPET teaches the following:
(Properties) teaches that the melting point of PET is X > 250 °C or 260 °C As such, the melting point of PET falls within the limitation of the claim. Highlighting from MPEP 2143 that the application of a known technique {melting temperature) to a known device (method, or product) for ready for improvement to yield predictable results allows for the recitation of KSR case law, see KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by the injection molding and post-crystallization of the composition in Reed as modified. By using a temperature range of 250 °C - 260 °C for melting PET, as taught by WPET. Due to the fact it would amount to nothing more than a use of a known melting temperature range, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by WPET. Noting, that the use of applying a known technique (melting temperature) to a known device (method, or product) ready for improvement to yield predictable results. Consequently, citing the case law related to KSR, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable result, KSR int'/ Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
C.) Claim(s) 9, is rejected under 35 USC 103 as being unpatentable over Reed in view of Kopeliovich in view of Zhang, and in further view of Masaki et al. (JP-3,628,93782, hereinafter Masaki)
Regarding claim 9, 	
Wherein in the step of forming the thermal transfer printed pattern, the tableware article is subjected to thermal transfer under a vacuum environment with a pressure between 150 torr and 760 torr and a temperature between 1500C and 2000C
Regarding claim 9, Reed as modified teaches forming various types of crockery via injection molding, the composition comprises PET and barium sulfate allowing for the tableware to be utilized in a microwave and post-crystallization. Reed as modified is silent on parameters utilized during the thermal transfer pattern printing. Zhang gives details regarding the parameters used in the thermal transfer printing step, and in this regard, Zhang teaches the following:
([0013]) teaches that the transfer temperature is from about 150 °C to about 200 °C. ([0045]) teaches that in some embodiments, the heat press transfer temperature is from about 100 °C to about 300 °C. Noting that ([0052]) teaches various types of thermal transfer printing methods with vacuum pressurized transfer machine being one of them.
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.Regarding Claim 9, Reed as modified teaches a polyethylene terephthalate composition used for molding, the polyethylene terephthalate composition comprising a filler of barium sulfate, milling the components in a melted state, injection molding the composition and after the injection molding thermal printing a design on the plastic article, including Zhang noting transfer printing with a vacuum pressurized transfer machine disclosed as one of the options on (Zhang, [0052]). Reed as modified is silent on the thermal transfer printing being under a vacuum environment with a pressure between 150 Torr and 760 Torr. In analogous art for a thermal transfer dyeing method and a transfer printing apparatus for imparting a printed pattern with excellent design to a dyed article using a transfer sheet, Masaki suggests details regarding the pressure utilized for thermal printing a design on a plastic molding a comprising a polyester resin, and in this regard Masaki teaches the following:
([0014]) teaches that when sublimation thermal transfer is performed in a vacuum atmosphere of 40 kPa (~300 Torr) or less, air and water vapor are forcibly exhausted by the vacuum pump 5, so that the heat-resistant cushion 8 does not require air permeability. Noting that 300 Torr falls within the range specified. Additionally, it is recognized that the atmospheric vacuum pressure implemented is understood to be a result effective variable that has an impact on the removal of water vapor. As such the case law for result effective variable may be implemented for any perceived discrepancies regarding the atmosphere vacuum applied during thermal transfer printing, see In re Boesch, 205 USPQ 215 (CCPA 1980) & In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In addition,([0013]) teaches that by interposing the heat resistant cushion 8 between the hot plate 2 and the transfer sheet 7, it is possible to improve the adhesion state of the transfer sheet 7 to the article 6b to be dyed. Highlighting, from MPEP 2143 which states that the application of a known technique (vacuum pressure) to a known device (method, or product) ready for improvement to yield predictable results. As such, the case law for KSR may be applied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the production method for a polyethylene terephthalate composition used for molding, with the polyethylene terephthalate composition including a filler of barium sulfate, a step of milling the components in a melted state, followed by the injection molding and post-crystallization of the composition in Reed as modified. By implementing a vacuum pressure of 40 kPa (~300Torr) or less for the thermal transfer of a design to an article to be dyed, as taught by Masaki. Highlighting, using a vacuum pressure of 40 kPa (~300 Torr) or less for the thermal transfer of a design to an article to be dyed, provides a means for a heat resistant cushion, not be required to have air permeability, ([0013] - [0014]). In addition, it is well settled that determination of optimum values of cause effective variables such as these process parameters is within the skill of one practicing in the art. In re Boesch, 205 USPQ 215 (CCPA 1980). In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Reed as modified/ Masaki discloses the claimed invention except for the optimized atmospheric pressure utilized during thermal transfer printing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to optimize the atmospheric pressure utilized during thermal transfer printing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. One would have been motivated to optimize the atmospheric pressure utilized during thermal transfer printing /or the purpose of ensuring the air and water vapor are forcibly exhausted by the vacuum pump, ([0014]). Finally, it would amount to nothing more than a use of a known vacuum pressure range, for its intended use, in a known environment, to accomplish entirely expected result, as suggested by Masaki. Noting, that use of applying a known technique (melting temperature) to a known device (method, or product) ready for improvement to yield predictable results. Consequently, citing the case law for KSR "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385 (2007).
                                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US-10,961,386) – This reference is the applicant’s own work and share a priority date with the instant application, and thus is not considered prior art. Nor does the subject matter claimed in (US-10,961,386) arise issues pertaining to a double patent. However, (US-10,961,386) does disclose a method for manufacturing a high-density polyester tableware article having a thermal-transfer printed pattern. Tableware manufactured by the method take aesthetics and food safety into consideration and can replace melamine tableware commonly used by the public.
Abe et al. (JP-2008/037,038) – teaches in the (Abstract) a PET container which is prevented from deformation or crack and is uniformly crystallized can be manufactured. The manufacturing method is composed of a step where the temperature of the core of a mold having a container average thickness of 3.0 to 7.0 mm is heated to 40 to 50°C and the temperature of a cavity is heated to 15 to 25°C, and an injection molded container is prepared by injection molding a molten PET-based resin having a temperature of 230 to 240°C, and a step where the injection molded container is heated at a temperature of 120 to 200°C.
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741

/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715